DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-17 and 20-22 as originally filed are pending and have been considered as follows.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because the lettering in the circuit diagrams in Figure 3 is not clean, sufficiently dense and dark, and uniformly thick and well-defined.  Specifically, the lettering in the circuit diagrams is blurry and/or illegible.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because, to the extent lettering in Figure 3 can be detected, lettering in the circuit diagrams appears smaller than 1/8 in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



The abstract of the disclosure is objected to because “comprises” is the form and legal phraseology often used in patent claims that should be avoided.   Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252).

As per Claim 1, Nowlin discloses an admittance mode control system (210, 516) for a robotic arm (520) (Figs. 1A, 8; ¶56, 69, 71-73) comprising:
an admittance switch (516) adapted to be mounted to the robotic arm (520) (Fig. 8; ¶71-73);
a rotary joint (e.g., J4) (Figs. 5A-5B, 6, 8; ¶64-68, 71-73);
control circuitry (210) connected to the admittance switch (516) via the rotary joint (e.g., J4) (Figs. 1, 5A-5B, 6, 8; ¶56, 64-69, 71-73), and adapted to be mounted to the robotic arm (520) (¶57, 93), at least one rotational degree of freedom (e.g., J4) being present between the control circuitry (210) and the admittance switch (516) (Figs. 1, 5A-5B, 6, 8; ¶56-57, 64-68, 71-73, 93), the control circuitry (210) interpreting signals (Figs. 1, 8; ¶56-57, 71-73, 93); and
whereby the control circuitry (210) is adapted to communicate a request for admittance (as per actuation of button 516) to a robot driver (as per “While port clutch input 516 is actuated by the hand, the system processor will drive joints of manipulator 510 in response to manual movement of link 518” 
Nowlin does not expressly disclose:
wherein rotary joint includes a rotary contact;
wherein the control circuitry operates to filter circuit misconduct from admittance switch activation.
Sakamoto discloses a robot (1) having an arm (6) and a hand (8) coupled via a rotary joint (7) (Fig. 1; ¶21).  The rotary joint (7) includes a slip ring (18) (Fig. 1; ¶25).  Information from a sensor (9) on the hand (9) is transmitted to a control circuit (20) via the slip ring (18) (Figs. 1, 5; ¶25-26).  In this way, the hand (8) and arm (6) are configured to revolute endlessly (¶7).  Like Nowlin, Sakamoto is concerned with robot control systems.
Tabandeh discloses a manipulator (105) having an end effector (107) that is adapted to be maneuvered by a user (u) (Fig. 1; ¶20).  Signals describing maneuvers (as per 201) by the user (u) are transmitted to a controller (205) to track movements of the end effector (107) by the user (u) (Fig. 2; ¶21).  In one embodiment, the controller (205) includes a filter (403) that distinguishes intentional operation by the user (u) from noise (Fig. 4; ¶30).  In this way, smooth and accurate motions are provided (¶30).
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakamoto and Tabandeh to the system of Nowlin since doing so would enhance the system by allowing the arms to revolute endlessly and by filtering noise.
As per Claim 7, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin does not expressly disclose wherein the control circuitry comprises 
See rejection of Claim 1 for discussion of teachings of Tabandeh.  In one embodiment, Tabandeh further discloses an amplifier adapted to control the voltage supplied to the drive system (207) (¶29).  In this way, the drive system (207) outputs a velocity corresponding to the user input (¶29).
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by outputting a velocity corresponding to user input.

As per Claim 8, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 7.  Nowlin further discloses the microcontroller (210) (¶56, 93).

As per Claim 9, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin further discloses wherein the admittance switch (516) is adapted to project from a tubular body (as per exterior structure of manipulator 304 in Fig. 4A-C) of the robotic arm (520) (Figs. 4A-C, 8; ¶64-65, 71-73).

As per Claim 10, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin further discloses wherein the admittance switch (516) is adapted to be located proximate to an effector end (306) of the robotic arm (520) (Figs. 4A-C, 8; ¶64-65, 71-73).

As per Claim 11, Nowlin further discloses a method for converting an operation of a robotic arm (520) into admittance mode (as per clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93), the robotic arm (520) of the type having an admittance switch (516) (Fig. 8; ¶71-73), a rotary joint (e.g., J4) (Figs. 5A-5B, 6, 8; ¶64-68, 71-73), and control circuitry (210) connected to the admittance switch (516) via the rotary joint (e.g., J4) (Figs. 1, 5A-5B, 6, 8; ¶56, 64-69, 71-73), the method comprising: 

interpreting the signals (Figs. 1, 8; ¶56-57, 71-73, 93);
identifying one of the signals as admittance switch activation (Figs. 1, 8; ¶56-57, 71-73, 93); and
communicating a request for admittance to a robot driver (as per “While port clutch input 516 is actuated by the hand, the system processor will drive joints of manipulator 510 in response to manual movement of link 518” in ¶71) to convert an operation of the robotic arm (520) into admittance mode (as per clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93).
Nowlin does not expressly disclose:
wherein the rotary joint includes a rotary contact;
wherein the signals are interpreted to filter circuit misconduct from admittance switch activation.
Sakamoto discloses a robot (1) having an arm (6) and a hand (8) coupled via a rotary joint (7) (Fig. 1; ¶21).  The rotary joint (7) includes a slip ring (18) (Fig. 1; ¶25).  Information from a sensor (9) on the hand (9) is transmitted to a control circuit (20) via the slip ring (18) (Figs. 1, 5; ¶25-26).  In this way, the hand (8) and arm (6) are configured to revolute endlessly (¶7).  Like Nowlin, Sakamoto is concerned with robot control systems.
Tabandeh discloses a manipulator (105) having an end effector (107) that is adapted to be maneuvered by a user (u) (Fig. 1; ¶20).  Signals describing maneuvers (as per 201) by the user (u) are transmitted to a controller (205) to track movements of the end effector (107) by the user (u) (Fig. 2; ¶21).  In one embodiment, the controller (205) includes a filter (403) that distinguishes intentional operation by the user (u) from noise (Fig. 4; ¶30).  In this way, smooth and accurate motions are provided (¶30).


As per Claim 17, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 11.  Nowlin does not expressly disclose adjusting a voltage of signals of the control circuitry prior to transmission to a microcontroller controlling operation of the robotic arm.
See rejection of Claim 11 for discussion of teachings of Tabandeh.  In one embodiment, Tabandeh further discloses an amplifier adapted to control the voltage supplied to the drive system (207) (¶29).  In this way, the drive system (207) outputs a velocity corresponding to the user input (¶29).
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by outputting a velocity corresponding to user input.

As per Claim 20, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 17.  Nowlin does not expressly disclose adjusting the voltage-adjusted signal to maintain signal integrity of the voltage-adjusted signals.
See rejection of Claim 11 for discussion of teachings of Tabandeh.  In one embodiment, Tabandeh further discloses an amplifier adapted to control the voltage supplied to the drive system (207) (¶29).  In this way, the drive system (207) outputs an appropriate velocity corresponding to the user input (¶29).
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tabandeh 

As per Claim 21, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 11.  Nowlin does not expressly disclose identifying one of the signals as circuit misconduct, and maintaining the robot driver in a mode of operation.
See rejection of Claim 11 for discussion of teachings of Tabandeh.  In one embodiment, the noise filter (403) adapts the controller (205) to ignore noise other than desired user inputs (¶30).
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by outputting a velocity corresponding to user input.

As per Claim 22, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 11.  Nowlin further discloses converting the operation of the robotic arm (520) into the admittance mode (as per clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Nagata (US Patent No. 6,212,443), further in view of Aga (US Patent No. 4,839,533).

As per Claim 2, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin does not expressly disclose wherein the control circuitry comprises a single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch.
Nagata discloses a robot (12) in which an operator (11) holds a handle (23) attached to the robot (12) in order to perform teaching operations (Fig. 7; 7:42-8:7).  In one embodiment, teaching operations 
Aga discloses a safety switch (Fig. 1; 3:8-44) in which a normally closed switch (80) operates to disconnect a power supply load (78) (Figs. 3-4; 5:15-63).  In one embodiment, the switch (80) is a normally closed single-pole, single throw momentary switch (10:18-24).  In an alternative embodiment, the switch (80) is a normally open single throw, momentary switch (10:24-28).  In a further alternative embodiment, the switch (80) includes a single pole double throw momentary switch in combination with normally closed contacts and normally open contacts (10:32-39).  In this way, Aga teaches that switches that the specified combination of thows and pulls is a matter of design choice.  Like Nowlin, Aga is concerned with input buttons.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.
As per Claim 3, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga teaches or suggests all limitations of Claim 2.  Nowlin does not expressly disclose wherein the admittance switch is configured for actuating the normally-open pole-throw switch and the normally-closed pole-throw switch when actuated.

Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.

As per Claim 12, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 11.  Nowlin does not expressly disclose wherein interpreting the signals comprises routing the signals through a single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch.
Nagata discloses a robot (12) in which an operator (11) holds a handle (23) attached to the robot (12) in order to perform teaching operations (Fig. 7; 7:42-8:7).  In one embodiment, teaching operations further involve a teaching apparatus (40) that includes an emergency stop button (42) and an input switch (43) (Figs. 4, 7; 6:12-31).  The input switch (43) provides the robot with teaching points when the user actuates the input switch (43) (6:27-31).  The emergency stop button (42) stops motion of the robot when pushed (6:21-26).  Accordingly, the input switch (43) is a normally-opened switch and the emergency stop button (42) is a normally-closed switch.  In this way, the operator inputs specified teaching points and avoids danger.  Like Nowlin, Nagata is concerned with robot control systems.
Aga discloses a safety switch (Fig. 1; 3:8-44) in which a normally closed switch (80) operates to disconnect a power supply load (78) (Figs. 3-4; 5:15-63).  In one embodiment, the switch (80) is a normally closed single-pole, single throw momentary switch (10:18-24).  In an alternative embodiment, the switch (80) is a normally open single throw, momentary switch (10:24-28).  In a further alternative embodiment, the switch (80) includes a single pole double throw momentary switch in combination 
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.

As per Claim 13, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga teaches or suggests all limitations of Claim 12.  Nowlin does not expressly disclose wherein identifying one of the signals as admittance switch activation occurs responsive to the admittance switch being actuated, thereby actuating the normally-open pole-throw switch and the normally-closed pole-throw switch.
See rejection of Claim 12 for discussion of teachings of Nagata and Aga.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Nagata (US Patent No. 6,212,443), further in view of Aga (US Patent No. 4,839,533), further in view of Cook (US Patent No. 4,531,192).

As per Claim 4, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga teaches or suggests all limitations of Claim 2.  Nowlin does not expressly disclose wherein the control circuitry further comprises a not-or (NOR) gate, wherein the normally-open pole-throw switch and the normally-closed pole-throw switch are coupled to the NOR gate.
See rejection of Claim 2 for discussion of teachings of Nagata and Aga.
Cook discloses a controller (61) for a robot (20) in which the controller (61) includes NOR gates (252, 253) (Figs. 1-2; 5:20-31, 6:17-47, 9:42-66).  In a specified configuration, the NOR gates (252, 253) operate as a cross-coupled latch (9:50-54).  Like Nowlin, Cook is concerned with robot control systems.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata, Aga, and Cook to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga since doing so would enhance the system: by inputting specified teaching points and avoiding danger; by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration; and by providing a cross-coupled latch.

As per Claim 5, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 4.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in hardware.
See rejection of Claim 4 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement 

As per Claim 6, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 4.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in software.
See rejection of Claim 4 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga in software since doing so would be, according to Nowlin, a matter of design choice.

As per Claim 14, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga teaches or suggests all limitations of Claim 12.  Nowlin does not expressly disclose wherein interpreting the signals comprises routing the signals through a not-or (NOR) gate, wherein the normally-open pole-throw switch and the normally-closed pole-throw switch are coupled to the NOR gate.
See rejection of Claim 12 for discussion of teachings of Nagata and Aga.
Cook discloses a controller (61) for a robot (20) in which the controller (61) includes NOR gates (252, 253) (Figs. 1-2; 5:20-31, 6:17-47, 9:42-66).  In a specified configuration, the NOR gates (252, 253) operate as a cross-coupled latch (9:50-54).  Like Nowlin, Cook is concerned with robot control systems.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagata, Aga, and Cook to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga since doing so would enhance the system: by inputting specified teaching points and 

As per Claim 15, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 14.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in hardware.
See rejection of Claim 14 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga in hardware since doing so would be, according to Nowlin, a matter of design choice.

As per Claim 16, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 14.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in software.
See rejection of Claim 14 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga in software since doing so would be, according to Nowlin, a matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664